Order entered May 27, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00017-CR

                      CLYDE EARL TAYLOR, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 203rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F18-75930-P

                                      ORDER

      Before the Court is appellant’s May 25, 2021 final motion for an extension

of time to file his brief. We GRANT the motion and ORDER appellant’s brief,

received along with the motion, filed as of the date of this order.



                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE